MEMORANDUM **
California state prisoner Reginald Glenn Crathin, serving a 280-month sentence for three counts of first-degree robbery of a vehicle for hire, appeals pro se the denial of his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the denial of a section 2254 petition, and we affirm.
Crathin contends he was prejudiced by an erroneous jury instruction on flight. We conclude that the district court correctly determined that the error was harmless because Crathin failed to demonstrate that the instruction had a substantial and injurious effect or influence in determining the verdict. See Brecht v. Abrahamson, 507 U.S. 619, 637-38, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993).
Crathin also contends that his trial counsel was ineffective for failing to object to aggravating factors presented at his sentencing hearing. Given that the factors were supported by the record, and that counsel argued against imposing a sentence using the factors, we conclude counsel’s performance was not deficient. See Strickland v. Washington, 466 U.S. 668, 688-90, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *64courts of this circuit except as provided by Ninth Circuit Rule 36-3.